Title: To George Washington from William Livingston, 28 December 1782
From: Livingston, William
To: Washington, George


                        
                            Sir
                            Trenton 28th Decr 1782
                        
                        I have been favoured with your Excellency’s Letter of the 17th instant.
                        I am greatly obliged to your Excellency for offering to write to General Haldeman respecting the release of
                            Mr Roading tho’ you have no correspondence with him; or to forward a Letter from me to him on that subject. The first I
                            can’t prevail upon myself to desire, considering that General Haldeman has not thought proper to answer the only Letter
                            which your Excellency has ever written to him; & the latter has so little prospect of success that I think not
                            worth attempting.
                        Our Legislature rose last thursday without making the least provision for compleating our Battalion,
                            & without even passing the tax bill, which was negatived by the Council for want of public faith in not sinking
                            the proportion of the State bills annually to be sunk Especially to the Act by which they are omitted. With the greatest
                            esteem I have the honour to be Your Excellencys most humble & most obedient Servt
                        
                            Wil: Livingston
                        
                    